NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, J.P. MORGAN CHASE & CO.,
J.P. MORGAN SECURITIES, INC., J.P. MORGAN
CLEARING CORP., CREDIT SUISSE HOLDINGS
(USA), INC., CREDIT SUISSE SECURITIES (USA)
LLC, THE GOLDMAN SACHS GROUP, INC.,
GOLDMAN SACHS & CO., GOLDMAN SACHS
EXECUTION & CLEARING LP, SWS GRUP, INC.,
AND SOUTHWEST SECURITIES, INC.,
Petitioners. `
Misce11ane0us Docket No. 962
On Petition for Writ of Mandamus to the United
States District C0urt for the Eastern District of TeXas in
case no. 09-CV-0326, Judge Leonard DaVis.
IN RE BATS TRADING, INC. (ALso KNoWNAs BATS
ExoHANGE, INc.), THE NASDAQ OMX GROUP, INC.,
NASDAQ OMX PHLX, INC., INTERNATIONAL
SECURITIES EXCHANGE, LLC, CHICAGO BOARD
0PTIONS EXCHANGE, INCORPORATED, NYSE
EURONEXT, NYSE ARCA, INC., NYSE AMEX, LLC,
SECURITIES INDUSTRY AUTOMATION

IN RE MORGAN STANLEY 2
CORPORATION, OPTIONS PRICE REPORTING
AUTHORITY, BOSTON OPTIONS EXCHANGE
GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY OF CHICAGO, INC., AND NEW
YORK MERCANTILE EXCHANGE, INC.,
Petiti0ners.
Misce1laneous Docket No. 964
On Petition for W1'it of Mandamus to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-0327, Judge Leo11ard Davis.
IN RE THOMSON REUTERS CORPORA:I‘ION,
FACTSET RESEARCH SYSTEMS INC.,
BLOOMBERG L.P. AND INTERACTIVE DATA
CORPORATION,
Petiti0ners.
Miscel1aneous Docket No. 967
On Petition for Wri1; of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 6:09-CV-00333, Judge Leonard Davis.
Be-fore RAoER, Ch£ef Judge, NEWMAN and BRYsoN, Circu,i.t
Judges;
PER CURIAM.

3 1N RE MoRGAN sTANLEY
0 R D E R
Upon consideration of CME Group, Inc.’s motion for a
stay of proceedings in the United States District Court for
the Eastern District of Texas,
IT IS ORDERED THAT:
The motion is denied.*
FoR THE CoURT
HA¥ 1 1 2011 /S/ Jan H0rba1y
Date J an Horba1y _
C1erk -
ocr Danie1A. DeVito, Esq. us _ F"_ED
§:§::;t§:;;»,aPSq~ 
Scott F. Partridge, Esq. HAY '*-1 1 2011
Rick L. Ran1bo, Esq.
David R. Francescani, Esq. mg 1.mR5ALy
Michae1M. Murray, Esq. C|_[|qK
Lynn E. Rzonca, Esq.
J ames H. Sha1ek, Esq.
Benjamin W. Hattenbach, Esq.
Constance S. Huttner, Esq.
John M. DiMatteo, Esq.
Brian E. Moran, Esq.
C1erk, United States District Court For The Eastern
District Of Texas
s19
" With regard to the parties’ arguments regarding
when this court’s mandate may issue, we note that this
court does not issue mandates relating to petitions for
writs of n1andamus. Fed. Cir. R. 40(e).